 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EARTH ISLAND INSTITUTE, et al.,                   No. 1:19-cv-01420-DAD-SAB
12                       Plaintiffs,
13           v.                                         ORDER GRANTING MOTION FOR LEAVE
                                                        TO FILE AMICUS CURIAE BRIEF
14    KIMBERLY NASH, et al.,
                                                        (Doc. No. 75)
15                       Defendants.
16

17          Before the court is a motion for leave to file an amicus curiae brief addressing plaintiffs’

18   motion for preliminary injunction currently pending before the court. The motion seeking such

19   leave was filed by Yosemite Stanislaus Solutions (“YSS” or “movant”), a collaborative group

20   comprising diverse interests working to achieve healthy forests and watersheds and to develop

21   recovery and restoration plans for the Rim Fire and other areas of their region in need of

22   rehabilitation. (Doc. No. 75.) Plaintiffs object to the proposed filing of the amicus curiae, while

23   the motion itself indicates that federal and state defendants do not. (Doc. No. 75-1 at 2.) A

24   hearing on plaintiffs’ motion for preliminary injunction was held on December 3, 2019. Attorney

25   Meriel Darzen appeared for the plaintiffs. Attorneys Dustin Weisman and Tyler Alexander

26   appeared for the federal defendants, and attorneys Awbrey Yost and Kimberly Gosling appeared

27   for the state defendants. Attorney Lawson Fite appeared telephonically for YSS. For reasons

28   discussed below, the court grants the motion for leave to file an amicus curiae brief.
                                                       1
 1           The Federal Rules of Civil Procedure do not set forth the manner and circumstances in

 2   which an amicus brief may be filed in district courts. District courts therefore rely on Federal

 3   Rule of Appellate Procedure 29 in addressing such requests. See California v. United States

 4   Dep’t of Labor, No. 2:13-cv-02069-KJM-DAD, 2014 WL 12691095, at *1 (E.D. Cal. Jan. 14,

 5   2014). The Ninth Circuit has held that “[t]he district court has broad discretion to appoint amici

 6   curiae,” and the appellate court will reverse “only if the district judge has abused his discretion.”

 7   Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), overruled on other grounds by Sandin v.

 8   Conner, 515 U.S. 472 (1995). “The touchstone is whether the amicus is ‘helpful,’ and there is no

 9   requirement ‘that amici must be totally disinterested.’” United States Dep’t of Labor, 2014 WL

10   12691095 at *1 (citing Hoptowit, 682 F.2d at 1260.) The court will not consider issues that are

11   raised only in an amicus brief unless the circumstances are exceptional. Id.

12           Plaintiffs first object that the motion seeking leave to file an amicus curiae brief is not

13   timely and YSS is not a disinterested party. (Doc. No. 83 at 4–5.) Plaintiffs note that the brief

14   was filed a week before the hearing on the pending motion for preliminary injunction. (Id.)

15   Federal Rule of Appellate Procedure 29 states that an amicus curiae must file its motion and brief

16   “no later than 7 days after the principal brief of the party being supported is filed.” Although

17   YSS does not explicitly state as much, a review of the amicus brief, (Doc. No. 75-2 at 2), makes it

18   clear that it was filed in support of the briefs in opposition to plaintiffs’ motion filed by the

19   federal and state defendants on November 19, 2019. (Doc. Nos. 70, 71.) YSS filed its brief on

20   November 25, 2019. (Doc. No. 75.) The amicus filing is therefore timely. Moreover, as noted
21   above, the Ninth Circuit does not require YSS to be a disinterested party in order to be granted

22   leave to file an amicus curiae brief . See United States Dep’t of Labor, 2014 WL 12691095 at *1.

23           Next, plaintiffs argue that YSS does not provide a unique perspective or analysis that is

24   not already being covered in the parties’ briefing addressing the pending motion. (Doc. No. 83 at

25   5–6.) The court disagrees. “Amicus briefs are frequently welcome . . . concerning legal issues

26   that have potential ramifications beyond the parties directly involved or if the amicus has unique
27   information or perspective that can help the court beyond the help that the lawyers for the parties

28   are able to provide.” United States Dep’t of Labor, 2014 WL 12691095, at *1 (internal citations
                                                         2
 1   and quotation marks omitted). Given the impacts on the “watershed, scenic, and recreational

 2   values that are important to local businesses and area residents,” (Doc. No. 75-2 at 8), this case

 3   has “potential ramifications beyond the parties directly involved.” United States Dep’t of Labor,

 4   2014 WL 12691095, at *1. YSS appears to be a stakeholder group comprising “a highly diverse

 5   range of forest stakeholders—recreational interests, local environmental groups, the timber

 6   industry, sportsman groups, local politicians, the Tuolumne Band of Me-Wuk, and others who

 7   care about the Stanislaus National Forest, Yosemite National Park, and private timberlands of the

 8   region.” (Doc. No. 75-2 at 2.) This perspective is distinguishable from that of the non-profit

 9   group and government parties.

10           Lastly, plaintiffs assert that amicus participation will confuse the issues and facts of this

11   case because the proposed brief contains neither caselaw nor a citation to a law or rule, and YSS

12   does not purport to add any information of equal or higher quality than that already provided by

13   the parties. (Doc. No. 83 at 6.) Nonetheless, courts have held it is “‘preferable to err on the side

14   of’ permitting [amicus] briefs.” Duronslet v. County of Los Angeles, No. 2:16-cv-08933-ODW

15   (PLAx), 2017 WL 5643144, at *1 (C.D. Cal. Jan. 23, 2017) (citing Neonatology Assocs., P.A. v.

16   C.I.R., 293 F.3d 128, 133 (3d Cir. 2002)). This court adopts that view. Here, the amicus brief

17   may assist the court in resolving the issues before it, including whether the projects’ climate

18   change impacts require cumulative impact assessment, whether Forest Service treatment methods

19   are causing harm that calls for supplemental environmental review, and whether the HUD grant is

20   being used for disaster relief. (Doc. No. 75-2 at 5–9.) Additionally, movant’s counsel stated at
21   the hearing on the motion that the sworn declaration of John Buckley, (Doc. No. 75-3), serves as

22   the basis of the contentions contained in the amicus brief itself. Ultimately, if the filed amicus

23   brief “turns out to be unhelpful,” the court “can then simply disregard” it. United States Dep’t of

24   Labor, 2014 WL 12691095, at *1 “On the other hand, if a good brief is rejected, the [Court] will

25   be deprived of a resource that might have been of assistance.” Id.

26   /////
27   /////

28   /////
                                                         3
 1          Finding good cause, the court grants the motion. The amicus curiae brief submitted with

 2   the request (Doc. No. 75-2) shall be deemed filed.

 3   IT IS SO ORDERED.
 4
        Dated:     December 11, 2019
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
